Citation Nr: 0326307	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from August 1986 to October 
1993.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal following a January 2000 rating decision by 
the RO that denied the veteran's claims of service connection 
for a low back disorder and for a bilateral knee disorder as 
not well grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  

This Act eliminated the well groundedness requirement for 
claims of service connection, and provided for the re-
adjudication of claims denied on the basis of well 
groundedness between July 1999 and November 2000.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).

In a December 2001 rating decision, the RO re-adjudicated the 
veteran's claims of service connection for a low back 
disorder and for a bilateral knee disorder, and denied both 
claims.  The veteran has appealed each denial.  

In October 2002, the Board remanded the case to the RO to 
afford the veteran an opportunity to appear for a hearing.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in February 2003.  



REMAND


(1)  Veterans Claims Assistance Act of 2000

As noted hereinabove, there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  


(2)  Service Connection for a Low Back Disability

The veteran contends that he injured his back prior to 
falling out of the window in service in October 1990.  

The service medical records show that the veteran complained 
of having back pain of three weeks duration in August 1990.  
He reported that his back had been tight and stiff at first, 
but then became painful.  An examination revealed full range 
of motion with no tenderness to palpation.  

The Board notes that the veteran's clinical picture today is 
complex.  Specifically attributed to the accident in service 
in October 1990 were diagnoses of post-traumatic 
encephalopathy; fracture of the left femur; posterior 
subluxation of the left shoulder; and dislocation of the left 
fifth metacarpophalangeal.  

The Board also notes that service connection has been 
established for a cervical strain, effective in October 1993.  

The record also reflects that the veteran was injured in a 
motor vehicle accident as a passenger in March 1992 during 
service.  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

In this case, there is competent evidence of current 
degenerative joint disease of the lumbar spine, but there is 
no competent medical opinion as to whether his symptoms of 
back pain in service were early manifestations of the current 
degenerative joint disease, or whether the current 
degenerative joint disease is related to service in any way.  

Therefore, the current record is insufficient to decide the 
claim, and a new examination is necessary.  

Any additional treatment records should be obtained for 
review in connection with the current appeal.  


(3)  Service Connection for a Bilateral Knee Disability

The veteran contends that he had problems with his knees 
during service.  

The service medical records show that the veteran complained 
of having right knee pain and stiffness in February 1987.  He 
reported having a sharp pain in his kneecap when running.  
The range of motion of the right knee was from zero to 130 
degrees.  

The VA examiner noted joint line tenderness.  The assessment 
was that of patellar femoral syndrome.  

Additional right knee pain and stiffness were reported in 
March 1987.  The records also reflect left knee pain of two 
weeks' duration, with mild swelling in the knee after 
running, in May 1987.  

Here, there is recent diagnosis of current arthralgia of both 
knees, but no impairment.  There is, however, no competent 
medical opinion as to whether the veteran's symptoms of knee 
pain in service were early manifestations of the current 
disability.  

Therefore, the current record is insufficient to decide the 
claim, and a new examination is necessary.    See 38 U.S.C.A. 
5103A.  

Any additional treatment records should be obtained for 
review in connection with the current appeal.  

Accordingly, this case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), to request that the veteran 
supply the names and addresses of all 
facilities that have treated him since 
2001 for any low back disability; and for 
any bilateral knee disability.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and likely etiology of the claimed low 
back and knee disorders.  The claims 
folder should be made available to the 
examiner for review; the examiner should 
acknowledge review of the claims folder 
in the examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should also review the 
service medical records and post-service 
medical records and offer opinions as to:  
(a)  Whether the veteran has current 
disability of his low back or knees; (b)  
Whether it is at least as likely as not 
that any current disability is related to 
the complaints of back pain and/or knee 
pain noted in service or to the motor 
vehicle accident noted in service in 
March 1992; or to another incident or 
event or disease or injury noted in 
service.  The examiner should support the 
opinions by discussing medical principles 
as applied to the specific evidence in 
the veteran's case.

3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  This should 
include sending the veteran a letter that 
complies with the appropriate 
notification requirements.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the letter and that he 
should inform the RO if he desires to 
waive the one-year period for response.  

4.  Following completion of the 
development of requested hereinabove, the 
RO review the veteran's claims.  If 
action remains adverse to the veteran, an 
appropriate Supplemental Statement of the 
Case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



